UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1614


In Re:   RANDY L. THOMAS,

                Petitioner.




         On Petition for Writ of Mandamus and Prohibition.
                         (3:07-cv-00200-GCM)


Submitted:   June 24, 2010                  Decided:   June 30, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randy L. Thomas, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randy L. Thomas petitions for a writ of mandamus and

prohibition seeking review of a district court order imposing a

prefiling injunction in his action filed pursuant to 42 U.S.C.

§ 1983   (2006).       See    Thomas   v.    Fulton,       No.   3:07-cv-00200-GCM

(W.D.N.C.    Feb.   13,   2008),    aff’d,     284    F.    App’x    45   (4th   Cir.

2008).     We conclude that Thomas is not entitled to relief.

            Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.                Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d
509, 516-17 (4th Cir. 2003).                Mandamus may not be used as a

substitute for appeal.          In re Lockheed Martin Corp., 503 F.3d
351, 353 (4th Cir. 2007).          Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

            The relief sought by Thomas is not available by way of

mandamus.      Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for a writ of mandamus and

prohibition.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and    argument     would    not     aid    the   decisional

process.

                                                                    PETITION DENIED

                                        2